Citation Nr: 0316110	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to April 1953, 
and died in November 1976.  The appellant is the veteran's 
widow and is currently in receipt of VA pension benefits.  
Although the appellant reported remarrying after the 
veteran's death, this second marriage ended with the death of 
her second husband in 1984.  See 38 C.F.R. § 3.55(a)(2) 
(2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  That decision denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  

In September 1997, the Board issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By Order dated 
in March 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion, vacating and 
remanding the Board decision.  In an August 1999 remand, the 
Board returned the case to the RO for additional development. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the VCAA became law in November 2000 and 
that the appellant filed her claim in July 1994.  However, 
the record on appeal contains no reference to the VCAA or its 
provisions.  In this regard, the Board would observe that the 
statement of the case and the supplemental statements of the 
case provided to the appellant contain no reference to VA's 
duty to notify or assist the appellant in developing her 
claim.  In addition, the RO has not provided any other 
document to the appellant informing her of the regulatory 
changes issued in conjunction with the VCAA.

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date the claim was 
certified to the Board in June 2003, the RO should have 
informed the appellant of the provisions of the VCAA to 
ensure due process in this case.  Under these circumstances, 
the Board believes that the RO should notify the appellant of 
the provisions of the VCAA prior to appellate review and 
undertake any indicated action to ensure compliance with the 
VCAA.  

The Board notes further, that in connection with the Board's 
August 1999 remand to the RO, it was requested that the 
appellant be afforded an audiological examination.  It 
appears from the record that she did not report for that 
examination.  On remand, the appellant should be provided 
another opportunity for such an examination.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the appellant of 
what evidence is required to substantiate 
her claim, what evidence, if any, the 
appellant is to submit, and what 
evidence, if any, VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(appellant is to be afforded one year 
from VCAA notice to submit additional 
evidence).  

2.  The RO should schedule the appellant 
for a VA audiological examination to 
determine the current severity of any 
hearing loss that may be present.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The appellant is also notified 
that the provisions of 38 C.F.R. § 3.655 
(2002), provide that when a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record; 
when the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2002).

3.  The RO must then readjudicate the 
issue on appeal and consider all the 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




